Citation Nr: 1144451	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  08-09 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hepatitis C virus (HCV).

4.  Entitlement to service connection for a heart condition.



REPRESENTATION

Appellant represented by:	Disabled America Veterans


ATTORNEY FOR THE BOARD

J. Barone, Counsel

INTRODUCTION

The Veteran had active service from June 1975 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

The issue of entitlement to service connection for hepatitis C is addressed in the remand portion of the decision below and is being remanded to the RO.


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifest in service or within one year following discharge, and is unrelated to service.

2.  Tinnitus was not manifest in service and is unrelated to service.

3.  There is no current evidence of a diagnosed heart condition.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or aggravated by service, and may not be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  Tinnitus was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  A heart condition was not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in August 2006 discussed the evidence necessary to support a claim for service connection.  The Veteran was invited to submit or identify pertinent evidence.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  

In October 2008 the Veteran was advised of the status of his claim and informed of the manner in which VA determines disability ratings and effective dates.

The content of the notice provided to the Veteran fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims.  Therefore, the record reflects that he was provided with a meaningful opportunity during the pendency of his appeal such that the preadjudicatory notice error did not affect the essential fairness of the adjudication now on appeal.

With respect to VA's duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and associated with the record.  A VA audiological examination was conducted.  The Board finds that the examination was adequate in that it was performed by a neutral, skilled provider who reviewed the record, interviewed the Veteran, and performed appropriate physical examinations prior to providing her conclusions.  The Board observes that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the Court noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010).  The Court also noted that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow deficient the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination. The Veteran has not asserted that there is any deficiency in his VA examination.  

The Board acknowledges that the Veteran has not been afforded a VA medical examination regarding his claim of entitlement to service connection for a heart condition.  However, the Board finds that a VA examination is not necessary in order to decide this claim.  There are two pivotal cases which address the need for a VA examination, Duenas v. Principi, 18 Vet. App. 512 (2004) and McClendon v. Nicholson, 20 Vet App. 79 (2006).  In McClendon, the Court held that in disability compensation claims, the Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  Id. at 81.  In Duenas, the Court held that a VA examination is necessary when the record: (1) contains competent evidence that the Veteran has persistent or recurrent symptoms of the claimed disability and (2) indicate that those symptoms may be associated with his active military service.

As will be discussed in further detail below, the Veteran's service records do not demonstrate any injury or disease referable to the Veteran's heart.  Further, the Board finds that there is no competent evidence of a current disability of the heart, and no lay evidence of recurring symptoms.  Because no medical or lay evidence of recurring symptoms or current disability is of record, a VA medical examination or opinion is not necessary.  See 38 C.F.R. § 3.159(c)(4).

The Veteran has not otherwise identified any additional evidence or information which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations.  For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  

Service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  However, "[a] determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease incurred in service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

Service incurrence or aggravation of cardiovascular renal disease may be presumed to have been incurred or aggravated if it is manifested to a compensable degree within a year of the Veteran's discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002). 

	Bilateral Hearing Loss Disability and Tinnitus

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2010).

The Board notes that the Court has observed that the threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

Service treatment records reflect that on enlistment examination in June 1975, the Veteran denied hearing loss or ear problems.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
20
15
10
not tested
15

Left
10
5
5
not tested
45


The examiner assigned a numerical designation of 1 under the category applicable to the Veteran's hearing and ears on the physical profile or PULHES.  PULHES refers to the six categories into which a physical profile is divided. 

On separation examination in May 1977, the Veteran again denied hearing loss and ear trouble.  His ears were clinically normal.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000

Right
25
25
25
not tested
25

Left
25
25
25
not tested
25


The examiner assigned a numerical designation of 1 under the category applicable to the Veteran's hearing and ears on PULHES.  

In July 2006 the Veteran requested a hearing evaluation for ringing in his ears.  Subsequent evaluation in September 2006 revealed bilateral sensory hearing loss beginning at 3000 Hertz.  The audiologist noted that the loss was moderately severe to severe in the right ear and moderate to severe in the left ear.  Word recognition scores were noted to be excellent.  At the time of the evaluation, the Veteran reported bilateral tinnitus that had increased in frequency and volume over the previous year.  The audiologist concluded that the Veteran had good functional hearing and that amplification was not recommended.

A VA audiological examination was carried out in April 2007.  The Veteran's chief complaint was constant bilateral tinnitus, which he stated he had first noticed approximately ten years previously.  He did not identify a situation of greatest difficulty.  He reported that he trained on various types of weapons during basic and advanced individual training (AIT).  He indicated that the primary source of his military noise exposure was during his basic training and AIT.  He related that following service, he worked for CSX Railroad as a laborer.  He noted that hearing protection was used when required.  He denied recreational noise exposure.  Audiometric testing revealed the following puretone thresholds:





HERTZ



500
1000
2000
3000
4000
Average
Right
5
10
10
65
85
42.5
Left
10
15
15
50
90
42.5

The diagnosis was sensorineural hearing loss bilaterally beginning at 2000 Hertz, and constant bilateral tinnitus.  The examiner concluded that the Veteran's hearing loss and tinnitus were not caused by or a result of service.  She noted that the claims file had been reviewed and that enlistment examination in June 1975 showed normal hearing on the right through 4000 Hertz and normal hearing on the left through 3000 Hertz, with a mild loss at 4000 Hertz.  She indicated that at separation, the Veteran's hearing was normal through 4000 Hertz, indicating that the damage to the Veteran's hearing did not occur during service.  She also pointed out that there were no complaints referable to hearing loss or tinnitus in the service treatment record, and more importantly, that the Veteran denied ear or hearing problems at discharge examination.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for bilateral hearing loss disability or tinnitus.  In that regard the Board notes that there is a remarkable lack of credible evidence of pathology for many years following service.  The earliest post-service treatment for any complaints referable to the Veteran's hearing acuity dates to 2006, when he requested a hearing evaluation because of problems with tinnitus.  Notably, on consultation in September 2006, he reported onset of his tinnitus in approximately 1996, many years following service.  This is consistent with the history provided during April 2007 VA examination in which he indicated that he first noticed tinnitus about 10 years before.  The Board finds statements as to history made directly to health care providers during the course of treatment to be inherently more credible than statements made in support of a claim for benefits.  In short, the most credible evidence regarding the most likely date of onset of the claimed hearing loss and tinnitus consists of treatment records reflecting diagnosis many years after service discharge.  

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record contains diagnoses of hearing loss disability and tinnitus, it does not contain reliable evidence which relates these claimed disabilities to any injury or disease in service.  The Board finds that the negative record at service discharge and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

The Board additionally notes that the April 2007 VA examiner concluded that the current hearing loss and tinnitus were not related to service.  In essence, she provided a reasoned opinion, based on complete review of the record, interview, and examination.  In assigning high probative value to this opinion, the Board notes that the examiner had the claims file for review, specifically discussed evidence contained in the claims file, obtained a history from the Veteran, and conducted a complete examination.  There is no indication that the VA examiner was not fully aware of the Veteran's past medical history or that she misstated any relevant fact.  The Board thus finds the VA examiner's opinions to be of greater probative value than the Veteran's unsupported statements.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Absent reliable lay or medical evidence relating these claimed disabilities to service, and in consideration of the VA opinion discussed above, the Board concludes that the claims of entitlement to service connection for bilateral hearing loss disability and tinnitus must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990); 38 C.F.R. § 3.102 (2011). 

	Heart Condition

Service treatment records reflect that on separation examination in May 1977, a Grade II/III systolic murmur was heard.  The examiner recommended an EKG, and noted that if it was abnormal the Veteran should be referred to cardiology for clearance.  An EKG revealed normal sinus rhythm and was otherwise within normal limits.  The Veteran was determined to be qualified for separation.  In June 1977 the Veteran certified that his medical condition had undergone no change since his separation examination.   

In September 2006 the Veteran indicated that he was concerned about his heart.  He noted that he had not been checked for heart problems since service.  He has not identified any symptoms referable to his cardiovascular health.

VA treatment records are completely negative for any diagnosis, complaint, or abnormal finding pertaining to the Veteran's cardiac health.  Neither problem lists nor prior medical histories indicate a heart condition.  On examination in January 2008, the Veteran's heart had regular rate and rhythm, with no murmur, rubs, or gallops.  

Upon careful review of the record, the Board has concluded that service connection for a heart condition is not warranted.  In that regard, while the service treatment records show that a murmur was detected on separation examination, further testing was within normal limits and the Veteran was deemed to be qualified for separation.  There is no lay or medical evidence of any diagnosis or treatment referable to the Veteran's cardiac health in the years following service.  In fact, the Veteran has specifically stated that he has received no such treatment since service.  Moreover, there is no medical diagnosis of a current heart condition. The Veteran has not identified or produced any evidence, medical or otherwise, that would tend to show that he currently has a heart condition that is due to disease or injury in service.  See Sanchez-Benitez v. Principi, 259 F.3d 1356   (2001).  Rather, he has merely pointed out that a murmur was detected at service separation.  As noted, however, subsequent testing failed to confirm the presence of a murmur.  Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

In summary, there is no credible evidence of a chronic heart condition in service, no credible evidence of a continuity of symptomatology since service, and no medical evidence establishing any current heart condition.  As the preponderance of the evidence is against the claim, there is no doubt to be resolved.  Consequently, the benefit sought on appeal is denied. 


ORDER

Entitlement to service connection for bilateral hearing loss disability is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a heart condition is denied.


REMAND

The Veteran is also seeking service connection for HCV.  In this regard, the Board notes that service treatment records are negative for any diagnosis, complaint, or abnormal finding pertaining to any liver disability, including hepatitis.  On separation examination in May 1977, the Veteran's abdomen and viscera were normal.  VA treatment records indicate that HCV was diagnosed in 2005 and that the Veteran initially underwent treatment in 2006.  

In September 2006 the Veteran indicated that he had used sterile intravenous drugs once, and that he also briefly used intranasal cocaine.  He denied high risk sexual activity, hemodialysis, tattoos or body piercings, sharing toothbrushes or razor blades, acupuncture with non-sterile needles, or having had a blood transfusion.  He also denied having been a healthcare worker.

In July 2007 the Veteran argued that inoculation with an air gun at service entrance had caused his HCV.  In March 2008 the Veteran argued that an inoculation during service put him at greater risk for contracting HCV.

In Fast Letter 04-13 (June 29, 2004), VA's Acting Director, Compensation and Pension Service, stated that the large majority of hepatitis C infections can be accounted for by known modes of transmission, primarily transfusion of blood products before 1992, and injection drug use.  However, despite the lack of any scientific evidence to document transmission of the hepatitis C virus with airgun injectors, it was noted such transmission is biologically plausible.

Given this acknowledgement that such transmission is biologically plausible, the Board finds that the low evidentiary threshold for obtaining a VA examination has been met.

Accordingly, the case is remanded for the following actions: 

1. The Veteran must be afforded the appropriate VA examination to determine the etiology of his hepatitis C.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The claims file must be made available to and be reviewed by the examiner in conjunction with the requested study. 

The examiner must provide an opinion as to whether the Veteran's hepatitis C resulted from the claimed use of airgun injectors during service.  A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The report prepared must be typed. 

2. After the above development has been completed, the Veteran's claim for service connection for hepatitis C must be readjudicated.  If any claim on appeal remains denied, the Veteran and his representative must be provided a supplemental statement of the case.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


